Title: From Thomas Jefferson to John Breckinridge, 21 June 1796
From: Jefferson, Thomas
To: Breckinridge, John


                    
                        Dear Sir
                        Monticello June 21. 96.
                    
                    I take the liberty of introducing to you Mr. Volney the celebrated traveller, author, and member of the first national assembly of France. In all these characters his name will already have been familiar to you, and his worth as well as his being a traveller will readily obtain for him your attentions and good offices. To these claims let me add my own sollicitations, and assurances that you will find on an acquaintance with him that any services you can render him will be well placed. I am happy in this and every other occasion of assuring you of the sentiments of esteem with which I am Dear Sir Your friend & servt
                    
                        Th: Jefferson
                    
                